OPINION — AG — ** BOND SALE — EMPLOYMENT OF ATTORNEY ** THE DESIGNATION OF PRIVATE ATTORNEYS BY THE OKLAHOMA CAPITOL IMPROVEMENT AUTHORITY TO RENDER THE MARKETING OPINION ITS $17,500,000.00 OKLAHOMA CAPITAL IMPROVEMENT AUTHORITY STATE OFFICE BUILDING REVENUE BONDS, SERIES A OF 1972, AND THE DESIGNATION OF THE FEE TO BE PAID SAID ATTORNEYS BY THE PURCHASER OF THE BONDS DID NOT COME WITHIN THE PROHIBITIONS OF 73 Ohio St. 171 [73-171], OR ANY OTHER PROVISION OF LAW. (EMPLOYING, PAYING, COMPENSATION) CITE: 62 Ohio St. 15 [62-15], 62 Ohio St. 15 [62-15](B) (MIKE D. MARTIN)